  8:20-cv-00085-JFB-SMB Doc # 20 Filed: 12/22/20 Page 1 of 2 - Page ID # 285



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 ZO SKIN HEALTH, INC., a California
 corporation,                                                      No. 8:20-cv-85

                               Plaintiff,

 vs.                                                               INJUNCTION

 DAVID OSTAD, an individual, and JOHN
 DOE, an individual,

                          Defendants.
       Pursuant to the Memorandum and Order entered this date, and because it has

been determined that defendant David Ostad violated the Lanham Act, 15 U.S.C. § 1117

et seq. by selling and offering to sell unauthorized products, pursuant to Federal Rule of

Civil Procedure 65,

       IT IS HEREBY ORDERED that :

       1.    David     Ostad       and      any   employees,     agents,   servants,    officers,

             representatives, directors, attorneys, successors, affiliates, assigns, any

             and all other entities owned or controlled by Ostad, and all of those in active

             concert and participation with Ostad (the “Enjoined Parties”), are

             permanently enjoined from:

             A.       Advertising or selling, via the internet or otherwise, all ZO Skin

                      products;

             B.       Using the ZO Skin trademarks in any manner, including advertising

                      on the Internet;

             C.       Importing,     exporting,       manufacturing,   producing,   distributing,

                      circulating, selling, offering to sell, advertising, promoting, or

                      displaying any and all ZO Skin products as well as any products

                                                  1
8:20-cv-00085-JFB-SMB Doc # 20 Filed: 12/22/20 Page 2 of 2 - Page ID # 286



                bearing the ZO Skin trademarks; and

         D.     Disposing of, destroying, altering, moving, removing, concealing, or

                tampering with any records related to any products sold by the

                Enjoined Parties which contain the ZO Skin trademarks including:

                invoices, correspondence with vendors and distributors, bank

                records, account books, financial statements, purchase contracts,

                sales receipts, and any other records that would reflect the source of

                the products that Ostad has sold bearing this trademark.

   2.    The Enjoined Parties shall take action to:

         A.     Remove from the Enjoined Parties’ websites any reference to any

                ZO Skin products, or the ZO Skin trademarks;

         B.     Request the removal from all Internet search engines (such as

                Google, Yahoo!, and Bing), and to remove from the Internet any uses

                of the ZO Skin trademarks which associate ZO Skin products or the

                ZO Skin trademarks with the Enjoined Parties or the Enjoined

                Parties’ website; and

         C.     Remove unauthorized uses of the ZO Skin trademarks from the

                Internet,   including   from      the    websites   www.ebay.com       and

                www.amazon.com,         along     with   any   other   third-party   online

                marketplaces that the Enjoined Parties may have utilized.

   Dated this 22nd day of December, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge


                                         2
